                     Case
                      Case4:20-cv-00238-YGR
                           4:20-cv-00238-YGR Document
                                              Document43
                                                       9 Filed 01/13/20
                                                               02/26/20 Page 1 of 1
                                                                                  23
AO 120 (Rev. 08/10) (CAND version 7/18)


                                     REPORT ON THE FILING OR DETERMINATION OF AN
                                      ACTION REGARDING A PATENT OR TRADEMARK


          In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court for the Northern District of California on the following . . .

           ☒ Trademarks or                   ☐ Patents.           (☐ the patent action involves 35 U.S.C. § 292.):

 DOCKET NO.                              DATE FILED                                 U.S. DISTRICT COURT
 4:20-cv-00238-DMR                       01/10/2020                                 Northern District of California
 PLAINTIFF                                                       DEFENDANT
 Constellation Brands U.S. Operations, Inc.                      The Vineyard House, LLC




       PATENT OR                          DATE OF PATENT OR
                                                                        HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                           TRADEMARK
 1                                                               See Attached Complaint
 2
 3
 4
 5

In the above – entitled case, the following patent(s)/trademark(s) have been included:
 DATE INCLUDED                                INCLUDED BY
                                              ☐ Amendment        ☐ Answer           ☐ Cross Bill        ☐ Other Pleading
       PATENT OR                          DATE OF PATENT OR
                                                                        HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                           TRADEMARK
 1                                                               See Attached Complaint
 2
 3
 4
 5

In the above – entitled case, the following decision has been rendered or judgment issued:
 DECISION/JUDGMENT
  Administrativley closed and consolidated with 4:19-cv-01424-YGR




 CLERK                                          (BY) DEPUTY CLERK                    DATE
 Susan Y. Soong
                                                                                          02/26/2020


                                  E-filing instructions: Please save and e-file in CM/ECF under
                                  Other Filings > Other Documents > Patent/Trademark Report.
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page121of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



               1    Timothy J. Carlstedt (tcarlstedt@huntonak.com)
                    HUNTON ANDREWS KURTH LLP
               2    50 California Street, Suite 1700
                    San Francisco, CA 94111
               3    Tel.: (415) 975-3700
                    Fax: (415) 975-3701
               4
                    Edward T. Colbert (eolbert@huntonak.com)
               5    William M. Merone (Pro Hac Vice) (wmerone@huntonak.com)
                    Erik C. Kane (Pro Hac Vice) (ekane@huntonak.com)
               6    HUNTON ANDREWS KURTH LLP
                    2200 Pennsylvania Avenue, N.W.
               7    Washington, D.C. 20037
                    Tel.: (202) 955-1500
               8    Fax: (202) 778-2201
               9    Counsel for Constellation Brands U.S. Operations, Inc.
             10
             11                                      UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA
             12
             13                                                                Case No.:
                    CONSTELLATION BRANDS U.S.
             14     OPERATIONS, INC.,                                  COMPLAINT FOR:
                    a New York corporation,
             15                                                        (1)  FEDERAL TRADEMARK
                            Plaintiff,                                 INFRINGEMENT, 15 U.S.C. § 1114
             16                                                        (2)  FEDERAL UNFAIR
                            v.                                         COMPETITION
             17                                                        (3)  FEDERAL FALSE ADVERTISING
                    THE VINEYARD HOUSE, LLC,                           (4)  COMMON LAW TRADEMARK
             18     a California limited liability company,            INFRINGEMENT
                                                                       (5)  COMMON LAW UNFAIR
             19             Defendant.                                 COMPEITTION
                                                                       (6)  STATUTORY UNFAIR
             20                                                        COMPETITION

             21
             22
                            Plaintiff, Constellation Brands U.S. Operations, Inc. (“Constellation”), by and through its
             23
                    counsel, Hunton Andrews Kurth LLP, for its Complaint against Defendant, The Vineyard House,
             24
             25     LLC (“TVH” or “Defendant”), alleges upon knowledge as to its own acts and upon information

             26     and belief as to the acts of others as follows:

             27
             28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint
                      Case4:20-cv-00238-YGR
                     Case
                     Case  4:20-cv-00238-DMR Document
                          4:20-cv-00238-YGR   Document9-1
                                             Document  1 Filed
                                                      43  Filed01/10/20
                                                          Filed 01/13/20 Page
                                                                02/26/20  Page232of
                                                                         Page     of22
                                                                                 of 23
                                                                                     22



             1                                           NATURE OF ACTION
             2              1.      Constellation is the owner of the famous TO KALON® and TO KALON
             3
                    VINEYARD® trademarks (collectively, the “TO KALON Marks”) in connection with the
             4
                    manufacture, promotion, and sale of wine. This action is based on TVH’s unauthorized use of the
             5
                    TO KALON Marks in connection with TVH’s wine.
             6
             7              2.      For more than three decades, Constellation, and its predecessor(s)-in-interest, have

             8      owned the exclusive rights in and to its TO KALON Marks, and have used these Marks in

             9      connection with a premium line of wines sold under Robert Mondavi Winery.
           10               3.      Constellation’s ownership of the TO KALON Marks is a matter of public record,
           11
                    as evidenced in part by its “incontestable” U.S. Trademark Registration Nos. 1,489,619 and
           12
                    1,857,851.
           13
                            4.      Constellation has very recently learned that TVH has begun to sell and ship wine
           14
           15       bearing the TO KALON Marks, which unauthorized use will create an association between

           16       Constellation and Constellation’s TO KALON Marks and wine, on the one hand, and TVH and
           17       TVH’s wine, on the other hand.
           18
                            5.      To ameliorate the harm of TVH’s unlawful activities, Constellation brings this
           19
                    lawsuit against TVH for: (i) federal trademark infringement in violation of 15 U.S.C. § 1114; (ii)
           20
                    federal false association, false designation of origin, and unfair competition in violation of 15
           21
           22       U.S.C. § 1125(a); (iii) federal false advertising in violation of 15 U.S.C. § 1125(b); (iv) trademark

           23       infringement under California common law; (v) unfair competition under California common

           24       law; and (vi) unfair competition under Cal. Bus. & Prof. Code §17200 et seq.
           25
           26
           27
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                             -2-
                      Case4:20-cv-00238-YGR
                     Case
                     Case  4:20-cv-00238-DMR Document
                          4:20-cv-00238-YGR   Document9-1
                                             Document  1 Filed
                                                      43  Filed01/10/20
                                                          Filed 01/13/20 Page
                                                                02/26/20  Page343of
                                                                         Page     of22
                                                                                 of 23
                                                                                     22



             1                                               THE PARTIES
             2               6.     Plaintiff Constellation Brands U.S. Operations, Inc. is a New York Corporation
             3
                    with its principal place of business at 235 North Bloomfield Road, Canandaigua, New York
             4
                    14424.
             5
                             7.     Defendant The Vineyard House LLC is a California Limited Liability Company
             6
             7      with its principal place of business at 1581 Oakville Grade, Oakville, CA 94562.

             8                                       JURISDICTION AND VENUE

             9               8.     Subject matter jurisdiction over this action is conferred upon this Court by 28
           10       U.S.C. §§ 1331 and 1338 in that, among other things, the matter to be litigated raises one or more
           11
                    federal questions and concerns federal trademark law.
           12
                             9.     The claim for trademark infringement and unfair competition under the common
           13
                    law of California, in Counts IV-VI, infra, is so related to the federal claims asserted in Counts I-
           14
           15       III, infra, that they form part of the same case or controversy. Therefore, this Court has subject

           16       matter jurisdiction over Counts IV-VI pursuant to 28 U.S.C. §§ 1338(b) and 1367(a),
           17       respectively.
           18
                             10.    This Court has jurisdiction over TVH and venue is properly laid in the Northern
           19
                    District of California pursuant to 28 U.S.C. §1391(b) in that a substantial part of the events giving
           20
                    rise to Claims I-VI have occurred or would cause harm in this District, TVH’s principal place of
           21
           22       business is in this District, and at least some of the activity that is the subject of this action

           23       occurred in this District.

           24
           25
           26
           27
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                             -3-
                          Case4:20-cv-00238-YGR
                         Case
                         Case  4:20-cv-00238-DMR Document
                              4:20-cv-00238-YGR   Document9-1
                                                 Document  1 Filed
                                                          43  Filed01/10/20
                                                              Filed 01/13/20 Page
                                                                    02/26/20  Page454of
                                                                             Page     of22
                                                                                     of 23
                                                                                         22



             1                                        FACTUAL BACKGROUND
             2      I.       Constellation and Constellation’s TO KALON Wine and Trademarks
             3
                             11.    Constellation is among the largest wine producers in the United States, and trades
             4
                    under the name Robert Mondavi Winery, which is among the most acclaimed wineries in the
             5
                    world.
             6
             7               12.    Founded by Robert Mondavi, who is considered by many as “The Father of

             8      California Wine,” Robert Mondavi Winery sells a premium line of wines under the TO KALON

             9      Marks. See Exhibit A.
           10                13.    Robert Mondavi Winery selected the mark TO KALON for its wine beginning in
           11
                    the 1980s and has since then sold wine under the trademarks TO-KALON, TO KALON, TO
           12
                    KALON VINEYARD, and TO-KALON WINE COMPANY (collectively, “Constellation’s TO
           13
                    KALON Marks”).
           14
           15                14.    At least as early as 1987, Robert Mondavi Winery adopted the name “TO

           16       KALON” as a label name and trademark.
           17                15.    Robert Mondavi Winery is credited with instituting a number of innovations in the
           18
                    grape growing process in California. Over the past five decades, Robert Mondavi Winery has
           19
                    customized viticultural and wine making practices to craft a distinctive style of wine for its TO
           20
                    KALON-branded wines that have a unique and distinctive flavor profile.
           21
           22                16.    Constellation expends substantial resources on making its TO KALON branded

           23       wines, and in advertising, marketing, and promoting its TO KALON wines sold under

           24       Constellation’s TO KALON Marks.
           25                17.    Constellation’s TO KALON wines are considered some of the highest quality,
           26
                    most premium, expensive domestic wines available on the market today. See Exhibit B.
           27
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                            -4-
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page565of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1              18.     As a result of Robert Mondavi Winery’s significant investment, growing methods,
             2      and reputation as one of the finest wineries in the United States, Constellation’s TO KALON
             3
                    Marks are strong source identifiers in the marketplace for Constellation’s TO KALON brand
             4
                    wines and have garnered significant goodwill.
             5
                            19.     Constellation’s TO KALON wines have been the subject of widespread,
             6
             7      unsolicited media coverage and consumer reviews. See id.

             8              20.     Constellation has sold tens of millions of dollars’ worth of TO KALON brand

             9      wine offered under and bearing the TO KALON Marks.
           10               21.     As evidence of its ownership of the TO KALON and TO KALON VINEYARD
           11
                    marks, Robert Mondavi Winery was awarded the following U.S. Trademark Registrations:
           12
                    MARK                                 DATE OF                    REG. NO.        GOODS
           13                                            REGISTRATION
           14       TO KALON                             October 11, 1994           1,489,619       Wine (IC 033)

           15       TO KALON VINEYARD                    May 24, 1988               1,857,851      Wine (IC 033)

           16
                            22.     Attached hereto as Exhibit C is a true and correct copy of above registrations.
           17
           18               23.     Constellation’s TO KALON Marks are arbitrary when used for Constellation’s TO

           19       KALON and TO KALON VINEYARD wines.
           20               24.     Constellation’s TO KALON Marks are inherently distinctive.
           21
                            25.     7KH ‫ ތ‬DQG ‫ ތ‬UHJLVWUDWLRQV DUH UHJLVWHUHG RQ WKH 3ULQFLSDO 7UDGHPDUN
           22
                    Register.
           23
                            26.     7KH‫ތ‬DQG‫ތ‬UHJLVWUDWLRQVDUHYDOLGVXEVLVWLQJDQGLQIXOOIRUFHDQGHIIHFW
           24
           25               27.     7KH‫ތ‬DQG‫ތ‬UHJLVWUDWLRQVDUHLQFRQWHVWDEOHZLWKLQWKHPHDQLQJRI86&

           26       § 1065 and therefore constitute conclusive proof of the validity of TO KALON and TO KALON

           27
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                              -5-
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page676of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1      VINEYARD and Constellation’s ownership and exclusive right to use the marks of the
             2      registrations.
             3
                            28.      Constellation owns all right, title, and interest in and to the Constellation’s TO
             4
                    KALON Marks.
             5
                            29.      Constellation’s TO KALON Marks are valuable assets of Constellation.
             6
             7      II.     The Vineyard House

             8              30.      TVH is owned and managed by Jeremy Nickel, who inherited a vineyard and

             9      winery in Napa Valley.
           10               31.      In order to increase the appearance of quality and awareness of TVH’s wine and
           11
                    winery, and thereby to increase sales, TVH has begun to use TO KALON as a brand for its
           12
                    products, and thereby benefit from the goodwill that Constellation’s TO KALON Marks
           13
                    represent.
           14
           15               32.      Such conduct is in keeping with Nickel’s modus operandi of lending prestige to

           16       his own winery by falsely associating TVH with more established and more prestigious
           17       neighboring wineries, and to increase TVH’s sales.
           18
                            33.      For example, as a result of Nickel’s purported unlawful use of its trademarks, a
           19
                    2015 arbitration panel (the “Arbitration Award”) enjoined Nickel “infringing or violating
           20
                    trademarks, trade names, or other intellectual property” belonging to neighboring wineries owned
           21
           22       by Far Niente Wine Estates, LLC, Far Niente Winery Inc., Nickel & Nickel Vineyards, LLC, FN

           23       Cellars, LLC, and FN Land, LLC (collectively, the “FNW Wineries”). See Exhibit D.

           24               34.      The FNW Wineries are owned by Nickel’s family members.
           25               35.      The arbitrators arrived at their decision, because “it is essentially undisputed that
           26
                    Jeremy fully intended to target FNW's customers by using a marketing campaign designed to
           27
                    imply that TVH was affiliated with FNW.” See id.
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                              -6-
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page787of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1              36.     The Arbitration Award was upheld in a December 29, 2017 decision of the Court
             2      of Appeal of California, Nickel v. Far Niente Wine Estates, LLC, No. A150513 (Cal. App. 1st
             3
                    Dist. Dec. 29, 2017).
             4
                            37.     No longer able to associate his wines with the FNW Wineries, TVH now seeks to
             5
                    use Constellation’s TO KALON Marks in order to create a false association between TVH’s
             6
             7      winery and wines and Constellation’s TO KALON Marks and wine.

             8      III.    TVH’s Infringing Activity

             9              A.      The Related Action
           10               38.     In keeping with its pattern of seeking to use well-known third party trademarks to
           11
                    promote its wine, TVH filed a related action, The Vineyard House, LLC v. Constellation Brands
           12
                    U.S. Operations, Inc., No. 4:19-cv-01424-YGR (N.D. Cal.) (the “Related Action”), seeking, inter
           13
                    alia, a declaration that because H.W. Crabb owned a portion of TVH’s land upon his death that
           14
           15       “(i) [TVH] has the right to use ’TO KALON‘ as a vineyard designation and otherwise to describe

           16       fairly and accurately the geographic origin of its portion of Crabb’s original To Kalon property;
           17       (ii) [Constellation’s] Trademark Registrations for TO KALON and TO KALON VINEYARD do
           18
                    not preclude [TVH] from using the term ’Tokalon‘ in connection with its land or wine; and (iii)
           19
                    [a]ny use of TO KALON by TVH be deemed a fair use under all applicable trademark laws.”
           20
                    TVH also asked the Court to cancel Constellation’s TO KALON registrations on the grounds they
           21
           22       supposedly were procured by fraud, because Robert Mondavi Winery failed to notify the USPTO

           23       of the Greek translation for the term “TO-KALON.”

           24               39.     TVH based it allegations largely on the unjustifiable claim that TO KALON could
           25       not serve as a trademark for Constellation’s wine and that anyone associated with H.W. Crabb’s
           26
                    property should be permitted to use the trademark TO KALON.
           27
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                            -7-
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page898of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1              40.     TVH, however, is clearly using Constellation’s TO KALON Marks as a
             2      trademark, and intends to improperly associate his wine with Robert Mondavi Winery and its
             3
                    famous TO KALON wines.
             4
                            41.     Despite alleging to have spent much of his childhood and adult life in Oakville,
             5
                    California and working in the grape growing and winemaking industries, during his December 17,
             6
             7      2019 deposition, Nickel admitted that the first time he heard of H.W. Crabb and Crabb’s TO

             8      KALON mark was in 2011, after he inherited the land on which TVH’s vineyard is situated, and

             9      after hired a research firm to conduct extensive historical research on his property.
           10               42.     In fact, upon information and belief, TVH’s vineyard is not located on any land
           11
                    that was used by Crabb as a vineyard. Rather, TVH is merely using the fact that its land may
           12
                    have been owned by Crabb—even if not used for grape growing—as an excuse to use
           13
                    Constellation’s TO KALON Marks.
           14
           15               43.     Beginning in June 2018, TVH then begin attacking Constellation’s TO KALON

           16       Marks by filing the following trademark applications in the United States Patent and Trademark
           17       Office for trademarks incorporating the TO KALON Marks, attesting under oath that it has the
           18
                    right to use the terms as trademarks (while at the same time claiming that Constellation could not
           19
                    use TO KALON as a trademark), each of which incorporate Constellation’s mark TO KALON in
           20
                    its entirety:
           21
           22
           23
           24
           25
           26
           27
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                             -8-
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document43
                                                      9-1
                                                       1 Filed
                                                          Filed02/26/20
                                                                01/13/20 Page
                                                               01/10/20   Page10
                                                                              99ofof
                                                                                  of22
                                                                                     22
                                                                                     23



             1
                      MARK                              APPL. NO.        GOODS/SERVICES          APPLICANT
             2        H.W. CRABB'S TO-KALON             88/009,718       Wines (IC 033)          The Vineyard
                      VALLEY                                                                     House LLC
             3
                                                        88/009,715       Wines (IC 033)          The Vineyard
             4        H.W. CRABB'S TO-KALON                                                      House LLC
                      VALLEY VINEYARD
             5        TO-KALON ESTATE                   88/009,713       Wines (IC 033)          The Vineyard
                                                                                                 House LLC
             6        TO KALON FIRST                    88/009,711       Wines (IC 033)          The Vineyard
                      GROWTH                                                                     House LLC
             7        TO KALON GRAND CRU                88/009,709       Wines (IC 033)          The Vineyard
                                                                                                 House LLC
             8        TO KALON HALTER                   87/945,348       Wines (IC 033)          The Vineyard
                                                                                                 House LLC
             9        TO KALON VALLEY                   87/945,345       Wines (IC 033)          The Vineyard
                      VINEYARD                                                                   House LLC
           10
                      TO KALON VALLEY                   87/945,344       Wines (IC 033)          The Vineyard
           11                                                                                    House LLC
                      TO KALON HALTER                   87/945,342       Wines (IC 033)          The Vineyard
           12         VALLEY VINEYARD                                                            House LLC
                      TO KALON VINEYARD                 87/945,337       Wines (IC 033)          The Vineyard
           13         HALTER VALLEY                                                              House LLC
           14         TO KALON VALLEY                   87/945,332       Wines (IC 033)          The Vineyard
                                                                                                 House LLC
           15         TO KALON VINEYARD                 87/945,330       Wines (IC 033)          The Vineyard
                      COMPANY                                                                    House LLC
           16         TO KALON 1889                     87/945,321       Wines (IC 033)          The Vineyard
                                                                                                 House LLC
           17         TO KALON HALTER                   87/944,973       Wines (IC 033)          The Vineyard
                      VALLEY                                                                     House LLC
           18                                           87/944,970       Wines (IC 033)          The Vineyard
                      HALTER VALLEY TO
           19         KALON VINEYARD                                                             House LLC
                      CRABB'S HALTER TO                 87/944,926       Wines (IC 033)          The Vineyard
           20         KALON VALLEY                                                               House LLC

           21       See Exhibit E (“TVH’s Trademark Applications”).
           22
                            B.      TVH Commences use of the TO KALON Marks on Its Wines
           23
                            44.     To avoid any counterclaim for infringement in the Related Action, TVH
           24
                    repeatedly stated in the Related Action that it had not commenced its use of marks incorporating
           25
           26       Constellation’s TO KALON Marks and would not do so until the Related Action had concluded.

           27
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                           -9-
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page10
                                                                              11
                                                                               10of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1              45.     For example, in numerous responses to Constellation’s Interrogatory and
             2      document requests in the Related Action, TVH stated that it had not made wines bearing “TO
             3
                    KALON” for sale, “ but would do so once “Constellation’s improper threat of litigation has been
             4
                    resolved including, but not limited to, designing labels and bottles using To Kalon or the Applied-
             5
                    For Marks.”
             6
             7              46.     TVH’s counsel also stated at a hearing on December 12, 2019, to the District

             8      Court of the Northern District of California that TVH was not selling any wine with TO KALON

             9      on its label.
           10               47.     However, in contradiction to TVH’s claims, the following week, during the
           11
                    December 17, 2019 deposition of Jeremy Nickel, Mr. Nickel unexpectedly announced that TVH
           12
                    had already begun to sell and ship wine bearing the TO KALON name prior to the December 12,
           13
                    2019 hearing.
           14
           15               48.     During his deposition, Nickel admitted he was selling a 2015 Cabernet Sauvignon

           16       blend to consumers that featured use of “To-Kalon Vineyard” on the back label.
           17               49.     Nickel also admitted that with the shipments of the 2015 Cabernet Sauvignon,
           18
                    TVH included a card insert offering for sale other wines, namely TVH’s 2015 Cabernet
           19
                    Sauvignon (Block 8) and 2015 Cabernet Franc (Block 5) (the “Infringing Products”). The Block
           20
                    8 wine also featured To-Kalon Vineyard on the back label and the Block 5 wine featured To-
           21
           22       Kalon Vineyard on both the back label and prominently on the front label:

           23
           24
           25
           26
           27
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                           - 10 -
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page11
                                                                              12
                                                                               11of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1
                                                  TVH’S 2015 CABERNET FRANC
             2           FRONT                                                              BACK LABEL
             3           LABEL

             4
             5
             6
             7
             8
             9
           10
           11
           12
           13
           14
           15
           16
           17
           18               See Exhibit F.

           19               50.     TVH is intentionally infringing upon Constellation’s TO KALON Marks to create
           20       an association between Constellation/Robert Mondavi Winery and Constellation’s TO KALON
           21
                    Marks and TVH’s wine—a connection which does not exist.
           22
                            51.     Upon information and belief, prior to TVH’s offer for sale and sale of the
           23
                    Infringing Products, TVH’s wine did not include the mark “H.W. CRABB’S TO KALON
           24
           25       VINEYARD” and/or the reference to “The To Kalon Vineyard” on its bottles.

           26
           27
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                          - 11 -
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page12
                                                                              13
                                                                               12of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1               52.    TVH adopted its confusingly similar H.W. CRABB’S TO KALON VINEYARD
             2      mark with actual knowledge of Constellation’s rights in and to Constellation’s TO KALON
             3
                    Marks.
             4
                             53.    On information and belief, prior to TVH’s use of Constellation’s TO KALON
             5
                    Marks and adoption of the confusingly similar H.W. CRABB’S TO KALON VINEYARD mark,
             6
             7      TVH’s wine was not (and does not) enjoy the consumer recognition or commercial success that

             8      TVH hoped to achieve with said product.

             9               54.    On information and belief, prior to TVH’s use of Constellation’s TO KALON
           10       Marks and adoption of the confusingly similar H.W. CRABB’S TO KALON VINEYARD mark,
           11
                    TVH was aware that Constellation’s TO KALON brand wine offered under Constellation’s TO
           12
                    KALON Marks enjoyed (and continues enjoy) extensive consumer recognition and commercial
           13
                    success.
           14
           15                55.    On information and belief, TVH used the TO KALON Marks and adopted the

           16       confusingly similar H.W. CRABB’S TO KALON VINEYARD mark (“TVH’s H.W. CRABB’S
           17       TO KALON VINEYARD Mark”) to trade off the extensive consumer recognition and
           18
                    commercial success enjoyed by Constellation’s TO KALON Marks, and which TVH’s wine
           19
                    failed (and continues failing) to achieve.
           20
                             56.    Consumers receive exposure to TVH’s Infringing Products through TVH, and
           21
           22       through TVH’s advertising as well as its co-marketing at its related To-Kalon Farm.

           23                57.    TVH’s Infringing Products are directed toward the same consumer as

           24       Constellation’s TO KALON brand wines, namely, consumers seeking premium wines.
           25                58.    Based on the foregoing, Constellation brings this lawsuit against TVH to correct
           26
                    and prevent the harm caused by TVH’s use of Constellation’s TO KALON Marks, TVH’s H.W.
           27
                    CRABB’S TO KALON VINEYARD Mark, and any confusingly similar variation thereof.
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                           - 12 -
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page13
                                                                              14
                                                                               13of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1                                             CLAIMS FOR RELIEF
             2                                                   COUNT I
             3                            (Federal Trademark Infringement Under 15 U.S.C. § 1114)

             4              59.       Constellation incorporates paragraphs 1-58 above as though set forth fully herein.

             5              60.       Constellation is the exclusive owner of all rights, title, and interest in and to
             6      &RQVWHOODWLRQ¶V 72 .$/21 0DUNV LQFOXGLQJ ZLWKRXW OLPLWDWLRQ WKH ‫ ތ‬DQG ‫ތ‬
             7
                    registrations).
             8
                            61.       Constellation’s rights in and to Constellation’s TO KALON Marks predate any
             9
                    rights that TVH could claim in and to Constellation’s TO KALON Marks and/or the confusingly
           10
           11       similar TVH’s H.W. CRABB’S TO KALON VINEYARD Mark.

           12               62.       Constellation’s TO KALON Marks are source identifiers for Constellation,

           13       because consumers associate Constellation/Robert Mondavi Winery as the exclusive source of
           14       Constellation TO KALON brand wine.
           15
                            63.       Constellation is the indisputable senior user of Constellation’s TO KALON Marks,
           16
                    having used the TO KALON Marks in commerce as early as 1987, long prior to any use of
           17
                    Constellation’s TO KALON Marks and TVH’s H.W. CRABB’S TO KALON VINEYARD mark
           18
           19       by TVH.

           20               64.       TVH’s use of Constellation’s TO KALON mark and/or confusingly similar marks,
           21       including TVH’s H.W. CRABB’S TO KALON VINEYARD Mark, in commerce to advertise,
           22
                    market, promote, distribute, offer for sale, and/or sell TVH’s wine is likely to cause confusion,
           23
                    cause mistake, and/or deceive consumers into mistakenly believing that TVH is Constellation,
           24
                    and/or that TVH is a licensee, authorized distributor, or affiliate of Constellation and/or
           25
           26       Constellation’s TO KALON Marks and wine, and/or that TVH, its activities, and/or its Infringing

           27       Products are authorized, endorsed, sponsored or approved by Constellation, and/or that TVH’s, its

           28       activities, and/or its Infringing Products, are connected with, or are associated with Constellation,
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                              - 13 -
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page14
                                                                              15
                                                                               14of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1      Constellation’s affiliates, including Robert Mondavi Winery, and/or Constellation’s TO KALON
             2      Marks and wine, or vice versa.
             3
                            65.     Upon information and belief, TVH adopted and uses Constellation’s TO KALON
             4
                    Marks and/or confusingly similar marks, including TVH’s H.W. CRABB’S TO KALON
             5
                    VINEYARD Mark in furtherance of its willful, deliberate, and bad faith efforts to trade on the
             6
             7      extensive consumer goodwill and commercial success enjoyed by Constellation’s TO KALON

             8      wine offered under Constellation’s TO KALON Marks for more than thirty years.

             9              66.     Upon information and belief, TVH has made, and will continue to make,
           10       unwarranted and unlawful profits and gain from using Constellation’s TO KALON Marks, to
           11
                    which it is not entitled in law or equity.
           12
                            67.     Upon information and belief, TVH’s acts and conduct complained of herein
           13
                    constitute federal trademark infringement in violation of 15 U.S.C. § 1114.
           14
           15               68.     Constellation has suffered, and will continue to suffer, irreparable harm from

           16       TVH’s use of Constellation’s TO KALON Marks and/or confusingly similar marks, including
           17       TVH’s H.W. CRABB’S TO KALON VINEYARD Mark, unless restrained by law.
           18
                            69.     Constellation has no adequate remedy at law and will suffer irreparable injury if
           19
                    TVH is allowed to continue to wrongfully use Constellation’s TO KALON Marks and/or any
           20
                    confusingly similar variations thereof.
           21
           22                                                COUNT II
                                         (Federal Unfair Competition Under 15 U.S.C. § 1125(a))
           23
                            70.     Constellation incorporates paragraphs 1-69 above as though set forth fully herein.
           24
                            71.     TVH has used Constellation’s TO KALON Marks and/or confusingly similar
           25
           26       marks, including TVH’s H.W. CRABB’S TO KALON VINEYARD Mark in advertising in

           27       commerce to market, promote, distribute, offer for sale, and/or sell TVH’s wine as allegedly

           28       being made from grapes grown on or is otherwise associated with Constellation’s TO KALON
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                            - 14 -
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page15
                                                                              16
                                                                               15of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1      branded vineyard, Constellation or Constellation’s products, the exclusive right to which is
             2      owned by Constellation. TVH is likely to continue such unauthorized use of Constellation TO
             3
                    KALON Marks and causing confusion, cause mistake, and/or deceive consumers into mistakenly
             4
                    believing that TVH is Constellation, and/or that TVH is a licensee, authorized distributor, or
             5
                    affiliate of Constellation and/or Constellation’s TO KALON Marks and wine, and/or that TVH,
             6
             7      its activities, and/or its Infringing Products are authorized, endorsed, sponsored or approved by

             8      Constellation, and/or that TVH’s, its activities, and/or its Infringing Products, are connected with,

             9      or are associated with Constellation, Constellation’s affiliates, including Robert Mondavi Winery,
           10       and/or Constellation’s TO KALON Marks and wine, or vice versa.
           11
                            72.     Upon information and belief, TVH’s acts and conduct complained of herein
           12
                    constitute federal unfair competition in violation of 15 U.S.C. § 1125(a).
           13
                            73.     Constellation has suffered, and will continue to suffer, irreparable harm from
           14
           15       TVH’s use of Constellation’s TO KALON Marks and/or confusingly similar marks, including

           16       TVH’s H.W. CRABB’S TO KALON VINEYARD Mark, unless restrained by law.
           17               74.     Constellation has no adequate remedy at law and will suffer irreparable injury if
           18
                    TVH is allowed to continue to wrongfully use Constellation’s TO KALON Marks and/or any
           19
                    confusingly similar variations thereof.
           20
                                                              COUNT III
           21                             (Federal False Advertising Under 15 U.S.C. § 1125(b))
           22
                            75.     Constellation incorporates paragraphs 1-74 above as though set forth fully herein.
           23
                            76.     TVH misrepresents the nature, characteristics, qualities, or geographic origin of its
           24
                    goods by falsely claiming that its wine sold under Constellation’s TO KALON Marks and/or
           25
           26       confusingly similar marks, including TVH’s H.W. CRABB’S TO KALON VINEYARD Mark,

           27       were grown on the same land used by H.W. Crabb to grow grapes for Crabb’s TO KALON wine.

           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                             - 15 -
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page16
                                                                              17
                                                                               16of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1               77.    TVH has used the Constellation’s TO KALON Marks and/or confusingly similar
             2      marks, including TVH’s H.W. CRABB’S TO KALON VINEYARD Mark, in advertising in
             3
                    commerce to market, promote, distribute, offer for sale, and/or sell TVH’s wine as allegedly
             4
                    being made from grapes grown on or is otherwise associated with the TO KALON branded
             5
                    vineyard, Constellation or Constellation’s products, the exclusive right to which is owned by
             6
             7      Constellation. TVH is likely to continue such unauthorized use of the TO KALON Marks and

             8      disseminating such false advertising and cause confusion, cause mistake, and/or deceive

             9      consumers into mistakenly believing that TVH is Constellation, and/or that TVH is a licensee,
           10       authorized distributor, or affiliate of Constellation and/or Constellation’s TO KALON Marks and
           11
                    wine, and/or that TVH, its activities, and/or its Infringing Products are authorized, endorsed,
           12
                    sponsored or approved by Constellation, and/or that TVH’s, its activities, and/or its Infringing
           13
                    Products, are connected with, or are associated with Constellation, Constellation’s affiliates,
           14
           15       including Robert Mondavi Winery, and/or Constellation’s TO KALON Marks and wine, or vice

           16       versa.
           17                78.    Upon information and belief, TVH’s acts and conduct complained of herein
           18
                    constitute federal false advertising in violation of 15 U.S.C. § 1125(b).
           19
                             79.    Constellation has suffered, and will continue to suffer, irreparable harm from
           20
                    TVH’s use of the TO KALON Marks and/or the confusingly similar mark H.W. CRABB’S TO
           21
           22       KALON VINEYARD mark, unless restrained by law.

           23                80.    Constellation has no adequate remedy at law and will suffer irreparable injury if

           24       TVH is allowed to continue to wrongfully use the TO KALON Marks, TVH’s H.W. CRABB’S
           25       TO KALON VINEYARD Mark, and/or any confusingly similar variations thereof.
           26
           27
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                            - 16 -
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page17
                                                                              18
                                                                               17of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1                                               COUNT IV
                                         (Trademark Infringement under California Common Law)
             2
             3              81.     Constellation incorporates paragraphs 1-80 above as though set forth fully herein.

             4              82.     Constellation is the exclusive owner of all rights, title, and interest in and to the

             5      TO KALON Marks, including within the State of California.
             6              83.     Constellation’s rights in and to the TO KALON Marks predate any rights that
             7
                    TVH could claim in and to the mark TO KALON and/or confusingly similar marks, including
             8
                    TVH’s H.W. CRABB’S TO KALON VINEYARD Mark,, including within the State of
             9
                    California.
           10
           11               84.     Constellation’s TO KALON Marks are source identifiers for Constellation,

           12       because consumers associate Constellation as the exclusive source of Constellation’s TO KALON

           13       brand wine.
           14               85.     Constellation is the indisputable senior user of Constellation’s TO KALON Marks,
           15
                    having used Constellation’s TO KALON Marks in commerce as early as 1987, long prior to any
           16
                    use by TVH of Constellation’s TO KALON Marks and/or confusingly similar marks, including
           17
                    TVH’s H.W. CRABB’S TO KALON VINEYARD Mark,.
           18
           19               86.     TVH’s unlicensed, unconsented and unauthorized use of Constellation’s TO

           20       KALON Marks and/or confusingly similar marks, including TVH’s H.W. CRABB’S TO
           21       KALON VINEYARD Mark, in commerce, including within the State of California, to advertise,
           22
                    market, promote, distribute, offer for sale, and/or sell TVH’s wine is likely to continue causing
           23
                    confusion, cause mistake, and/or deceive consumers into mistakenly believing that TVH is
           24
                    Constellation, and/or that TVH is a licensee, authorized distributor, or affiliate of Constellation
           25
           26       and/or Constellation’s TO KALON Marks and wine, and/or that TVH, its activities, and/or its

           27       Infringing Products are authorized, endorsed, sponsored or approved by Constellation, and/or that

           28       TVH’s, its activities, and/or its Infringing Products, are connected with, or are associated with
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                             - 17 -
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page18
                                                                              19
                                                                               18of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1      Constellation,       Constellation’s   affiliates,    including   Robert   Mondavi   Winery,   and/or
             2      Constellation’s TO KALON Marks and wine, or vice versa.
             3
                            87.      Upon information and belief, TVH adopted and uses Constellation’s TO KALON
             4
                    Marks and/or confusingly similar marks, including TVH’s H.W. CRABB’S TO KALON
             5
                    VINEYARD Mark, in furtherance of its willful, deliberate, and bad faith efforts to trade on the
             6
             7      extensive consumer goodwill and commercial success enjoyed by Constellation’s TO KALON

             8      wine offered under Constellation’s TO KALON Marks.

             9              88.      Upon information and belief, TVH has made, and will continue to make,
           10       unwarranted and unlawful profits and gain from using Constellation’s TO KALON Marks and/or
           11
                    confusingly similar marks, including TVH’s H.W. CRABB’S TO KALON VINEYARD Mark, to
           12
                    which it is not entitled in law or equity.
           13
                            89.      Upon information and belief, TVH’s acts and conduct complained of herein
           14
           15       constitute trademark infringement under California common law.

           16               90.      Constellation has suffered, and will continue to suffer, irreparable harm from
           17       TVH’s use of Constellation’s TO KALON Marks and/or confusingly similar marks, including
           18
                    TVH’s H.W. CRABB’S TO KALON VINEYARD Mark, unless restrained by law.
           19
                            91.      Constellation has no adequate remedy at law and will suffer irreparable injury if
           20
                    TVH is allowed to continue to wrongfully use the TO KALON Marks, TVH’s H.W. CRABB’S
           21
           22       TO KALON VINEYARD Mark, and/or any confusingly similar variations thereof.

           23                                                     COUNT V
                                              (Unfair Competition under California Common Law)
           24
                            92.      Constellation incorporates paragraphs 1-91 above as though set forth fully herein.
           25
           26               93.      Constellation is the exclusive owner of all rights, title, and interest in and to

           27       Constellation’s TO KALON Marks, including within the State of California.

           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                                   - 18 -
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page19
                                                                              20
                                                                               19of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1              94.      Constellation’s rights in and to Constellation’s TO KALON Marks predate any
             2      rights that TVH could claim in and to TVH’s H.W. CRABB’S TO KALON VINEYARD Mark ,
             3
                    including within the State of California.
             4
                            95.      Constellation’s TO KALON Marks are source identifiers for Constellation,
             5
                    because consumers associate Constellation as the exclusive source of Constellation TO KALON
             6
             7      brand wine.

             8              96.      Constellation is the indisputable senior user of Constellation’s TO KALON Marks,

             9      having used the TO KALON Marks in commerce as early as 1987, long prior to any use by TVH
           10       of Constellation’s TO KALON Marks and/or confusingly similar marks, including TVH’s H.W.
           11
                    CRABB’S TO KALON VINEYARD Mark.
           12
                            97.      TVH’s unlicensed, unconsented and unauthorized use of Constellation’s TO
           13
                    KALON Marks and/or confusingly similar marks, including TVH’s H.W. CRABB’S TO
           14
           15       KALON VINEYARD Mark, in commerce, including within the State of California, to advertise,

           16       market, promote, distribute, offer for sale, and/or sell TVH’s wine is likely to continue causing
           17       confusion, cause mistake, and/or deceive consumers into mistakenly believing that TVH is
           18
                    Constellation, and/or that TVH is a licensee, authorized distributor, or affiliate of Constellation
           19
                    and/or Constellation’s TO KALON Marks and wine, and/or that TVH, its activities, and/or its
           20
                    Infringing Products are authorized, endorsed, sponsored or approved by Constellation, and/or that
           21
           22       TVH’s, its activities, and/or its Infringing Products, are connected with, or are associated with

           23       Constellation,       Constellation’s   affiliates,    including   Robert   Mondavi   Winery,   and/or

           24       Constellation’s TO KALON Marks and wine, or vice versa.
           25               98.      Upon information and belief, TVH adopted and uses Constellation’s TO KALON
           26
                    Marks and/or confusingly similar marks, including TVH’s H.W. CRABB’S TO KALON
           27
                    VINEYARD Mark, in furtherance of its willful, deliberate, and bad faith efforts to trade on the
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                                   - 19 -
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43  Filed
                                                          Filed01/10/20
                                                       1 Filed  02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page20
                                                                              21
                                                                               20of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1      extensive consumer goodwill and commercial success enjoyed by Constellation’s TO KALON
             2      wine offered under Constellation’s TO KALON Marks.
             3
                            99.     Upon information and belief, TVH has made, and will continue to make,
             4
                    unwarranted and unlawful profits and gain from using Constellation’s TO KALON Marks and/or
             5
                    confusingly similar marks, including TVH’s H.W. CRABB’S TO KALON VINEYARD Mark, to
             6
             7      which it is not entitled in law or equity.

             8              100.    Upon information and belief, TVH’s acts constitute unfair competition under

             9      California common law.
           10               101.    Constellation has suffered, and will continue to suffer, irreparable harm from
           11
                    TVH’s use of Constellation’s TO KALON Marks and/or confusingly similar marks, including
           12
                    TVH’s H.W. CRABB’S TO KALON VINEYARD Mark, unless restrained by law.
           13
                            102.    Constellation has no adequate remedy at law and will suffer irreparable injury if
           14
           15       TVH is allowed to continue to wrongfully use the TO KALON Marks, TVH’s H.W. CRABB’S

           16       TO KALON VINEYARD Mark, and/or any confusingly similar variations thereof.
           17                                                 COUNT VI
                                     (Unfair Competition under Cal. Bus. & Prof. Code §17200 et seq.)
           18
           19               103.    Constellation incorporates paragraphs 1-102 above as though set forth fully herein.

           20               104.    Upon information and belief, TVH’s acts as described above constitute unfair
           21       competition in violation of Cal. Bus. & Prof. Code § 17200 et seq.
           22
                            105.    Constellation has suffered, and will continue to suffer injury in fact, to lose money
           23
                    or property, and suffer irreparable harm from TVH’s use of Constellation’s TO KALON Marks,
           24
                    and/or confusingly similar marks, including TVH’s H.W. CRABB’S TO KALON VINEYARD
           25
           26       Mark, unless restrained by law.

           27
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                             - 20 -
                      Case4:20-cv-00238-YGR
                     Case
                     Case  4:20-cv-00238-DMR Document
                          4:20-cv-00238-YGR   Document9-1
                                             Document  1 Filed
                                                      43  Filed01/10/20
                                                          Filed 01/13/20 Page
                                                                02/26/20  Page21
                                                                         Page  21of
                                                                              22  of22
                                                                                 of 23
                                                                                     22



             1              106.    Constellation has no adequate remedy at law and will suffer irreparable injury if
             2      TVH is allowed to continue to wrongfully use the TO KALON Marks, TVH’s H.W. CRABB’S
             3
                    TO KALON VINEYARD Mark, and/or any confusingly similar variations thereof.
             4
                                                        PRAYER FOR RELIEF
             5
                            WHEREFORE, based on the foregoing, Constellation prays for judgment against TVH
             6
             7      as follows:

             8              A.      A Judgment that TVH, by its actions alleged herein, has infringed both of

             9      Constellation’s TO KALON Marks in violation of the U.S. Trademark Act and California law;
           10               B.      A Judgment that TVH, by its actions alleged herein, has engaged in unfair
           11
                    competition in violation of the U.S. Trademark Act, California statutory law, and California
           12
                    common law;
           13
                            C.      An Order preliminarily and permanently enjoining and restraining TVH, its
           14
           15       owners, parents, subsidiaries, divisions, branches, affiliates, predecessors or successors-in-

           16       interest, and any entities acting or purporting to act for or on behalf of any of the foregoing,
           17       including any agents, employees, representatives, officers, directors, servants, and partners, and
           18
                    those persons in active concert or participation with TVH, from manufacturing, producing,
           19
                    publishing, distributing, supplying, licensing, using, copying, reproducing, advertising,
           20
                    promoting, displaying, offering for sale, selling, and/or otherwise exploiting any good or service
           21
           22       bearing either of the TO KALON Marks, TVH’s H.W. CRABB’S TO KALON VINEYARD

           23       Mark, or any other word, term, name, symbol, combination thereof, or other designation identical

           24       or confusingly similar to Constellation’s TO KALON Marks;
           25               D.      An Order, pursuant to 15 U.S.C. § 1118, directing the seizure, delivery and
           26
                    destruction of each good and service within TVH’s possession, custody or control that infringes
           27
                    Constellation’s TO KALON Marks;
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                           - 21 -
                     Case
                     Case
                      Case4:20-cv-00238-YGR
                          4:20-cv-00238-YGR
                           4:20-cv-00238-DMR Document
                                             Document
                                              Document9-1
                                                      43
                                                       1 Filed
                                                          Filed
                                                          Filed01/10/20
                                                                02/26/20
                                                                01/13/20 Page
                                                                         Page
                                                                          Page22
                                                                              23
                                                                               22of
                                                                                 of
                                                                                  of22
                                                                                    23
                                                                                     22



             1              E.       An Order directing TVH to remove the TO KALON Marks, TVH’s H.W.
             2      CRABB’S TO KALON VINEYARD Mark, and any other colorable imitation(s) of
             3
                    Constellation’s TO KALON Marks, from all of TVH’s goods and services and premises, as well
             4
                    as any web sites or promotional materials, or advertisements, whether physical, electronic, printed
             5
                    or otherwise, under TVH’s direct or indirect dominion or control or that of TVH’s owners,
             6
             7      officers, directors or persons in active concert with TVH;

             8              F.       An Order requiring TVH expressly to abandon TVH’s Trademark Applications,

             9      and any trademark applications by persons under common control with TVH or TVH’s owners,
           10       directors, officers or representatives;
           11
                            G.       A Declaration that TVH’s acts and conduct complained of herein are “exceptional”
           12
                    within the meaning of 15 U.S.C. § 1117, and awarding Constellation its reasonable costs and
           13
                    attorneys’ fees based thereon; and
           14
           15               H.       An Order awarding Constellation any further equitable relief as this Court deems

           16       just and equitable, including an order in equity for the disgorgement of profits.
           17
           18
                    Dated: January 10, 2020                   By: /s/ Timothy J. Carlstedt___________
           19                                                     Timothy J. Carlstedt
                                                                  Edward T. Colbert
           20                                                     William M. Merone
                                                                  Erik C. Kane
           21                                                     HUNTON ANDREWS KURTH LLP
                                                                  2200 Pennsylvania Avenue, N.W.
           22                                                     Washington, D.C. 20037
                                                                  Tel.: (202) 955-1500 / Fax: (202) 778-2201
           23                                                     Email: ecolbert@huntonak.com
                                                                          wmerone@huntonak.com
           24                                                             ekane@huntonak.com
           25                                                     Counsel for Plaintiff
                                                                  Constellation Brands U.S. Operations, Inc.
           26
           27
           28
H UNTO N A NDREWS
   K URTH LLP       Original Complaint                            - 22 -
                    116399.0000005 EMF_US 78212464v1
